 

 

Oo fo YN DB wv SF W WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

JUDGE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE _

UNITED STATES OF AMERICA, No. CR17-315-JLR

MOTION SioniON TO STAY FINE PENDING
APPEAL

VS.

ALAN SCOTT ANDRE,
Defendant.

 

 

 

) |
La )
Plaintiff, HZ
(PROPOSED) ORDER GRANTING |

unoggerach (| oe
THE COURT has considered Alan Andre’s\motion to stay imposition of fine

pending appeal and all the records and files in this case.

+

TLE COURT GRANTS the motion to stay the imposition of fine pending We ey
appeal. It is ordered that the Defendant shall deposit all of the fine $1,100 and costs into
the district court’s registry pending appeal, witty daca ck Wo dove oF ie Goh

~)
DONE this 96 day of October, 2019.

JAMES L. ROBART
UNITED SITATES DISTRICT JUDGE

 
 

Presented by:

sf Jesse Cantor
Assistant Federal Public Defender

Attorney for Alan Andre
FEDERAL PUBLIC DEFENDER
ORDER TO STAY FINE - 1 1601 Fifth Avenue, Suite 700
(Alan Scott Andre / CR17-315-JLR) Seattle, Washington 98101

(206) 553-1100

 

4 Of

ee

 
